  

~2:11-cv-00084 Document 894 Filed on 06/16/20 in TXSD Page 1 of 5

 

MEDICAL EXAMINER OFFICE

Fort BEND County, TEXAS
STEPHEN PUSTILNIK, M.D.
CHIEF MEDICAL EXAMINER

 

AUTOPSY REPORT
CASE NUMBER: 20-00269F
NAME OF DECEASED: PO
AGE/RACE/GENDER: 14 Year Black Female
DATE OF DEATH: February 9, 2020
TIME/DATE OF AUTOPSY: February 10, 2020 09:30 hours
PROSECTOR: Stephen Pustilnik, M.D., Chief Medical Examiner
REQUESTING AUTHORITY: Texas Code of Criminal Procedure, 49.25
DIAGNOSES:

|. | Pulmonary thromboembolis
Il. | Deep venous thrombosis
Ill. | Morbid obesity

CAUSE OF DEATH: Pulmonary thromboembolis due to deep venous thrombosis

MANNER OF DEATH: Natural

he ge

Stephen Pustilnik, M.D.
Chief Medical Examiner
Fort Bend County, Texas
Case 2:11-cv-00084 Document 894 Filed on 06/16/20 in XS Demian

CASE# 20-O0269F
PAGE 30F 4

The heart is 320 grams and has smooth and glistening epicardium. The coronary ostia are
patent and normally situated. The coronary circulation is right dominant. The coronary
arteries are free of atherosclerosis or abnormality. The myocardium is homogenous red-
brown without extravasated blood or scar. The papillary muscles are red-brown and firm. The
chordae tendinae are thin, delicate, and separate. All four cardiac valves are normally formed
and free of vegetations, injuries, and ballooning changes. The abdominal and thoracic aorta
are patent and free of atherosclerosis or abnormality.

The right and left lungs are 470 and 580 grams, respectively. The pleural surfaces are smooth
and glistening without anthracosis. The parenchyma is pink-red and crepitant anteriorly and
congested posteriorly and free of mass, lesions, and purulence. The tracheobronchial tree
arborize in the normal pattern and are free of mucus plugs. The pulmonary vascular tree is
occluded by a saddle embolis which extends down to the second order branches from the
main pulmonary artery. Associated with this is a deep venous thrombosis in the right calf.
The left deep venous vasculature is free of clot.

The larynx and trachea are lined by smooth pink-red mucosa without lesion or injury. The
hyoid bone and thyroid cartilage are intact. The tongue has a homogeneous red-brown
muscular interior without extravasated blood or abnormality.

The esophagus has the normal white-tan longitudinal folds. The stomach has a smooth serosa
and normal rugal mucosal folds and contains approximately 500 ml of mildly digested tan-
brown material without particulate matter or peculiar aroma.

The small and large intestines have smooth serosas and are free of mass or lesions. The
appendix is normal. The rectum is filled with pasty, brown stool.

The liver is 2,010 grams and has a smooth and glistening intact capsule. The parenchyma is
red-brown and soft without mass or lesions. The gallbladder has a smooth serosa and the
normal velvety green mucosa and is empty of bile. The extrahepatic biliary tree is patent and
non-dilated.

The pancreas has the normal tan-brown multilobulated parenchyma without mass. The
adrenal glands have thin yellow cortices and grey medullas. The thyroid is not enlarged, has
a smooth capsule, and homogeneous red-brown parenchyma with indistinct follicles.

The spleen is 160 grams, smooth and glistening intact capsule. The parenchyma is burgundy
red with pinpoint white pulp.

The right and left kidneys are 140 and 160 grams, respectively. The capsules are smooth and
glistening. The parenchyma is red-brown with distinct corticomedullary junctions and without
mass or lesions. The ureters are normal in course and caliber to the bladder. The bladder is
lined by normal white-pink trabeculated mucosa and is empty of urine.

3840 Bamore Roap | ROSENBERG, TX 77471
832-47 |-4000
Case 2:11-cv-00084 Document 894 Filed on 06/16/20 in TXSD

Case# 20-O0269F
PAGE 4 OF 4

The uterus has a cervical funnel head of the approximately 7 cm. The serosa is smooth and
glistening. The myometrium is pink-red and unremarkable. The endometrial cavity is thin,
narrow, and tan. Bilateral fallopian tubes and ovaries have smooth serosas and unremarkable.
The cervical and vaginal mucosa are pink-grey and unremarkable.

The brain is 1,020 grams and covered in moderately congested, clear, glistening
leptomeminges. No epidural, subdural, or subarachnoid hemorrhage is identified. The sulcal
and gyral patterns are normal. The cerebral hemispheres are symmetric. The grey matter is
thin, tan, and free of contusion foci. The white matter is symmetric. The ventricles contain
clear colorless spinal fluid and a normal choroid plexus. The basal ganglia, thalamus,
hippocampus, amygdala, substantia nigra, and mammillary bodies are symmetric and
normally formed. The cerebellum has the normal folia and dentate nucleus. The pons and
medulla are free of internal or external abnormalities. The vessels of the circle of Willis are
patent and free of atherosclerosis or abnormality. The anterior, middle, and posterior cranial
fossas are free of fracture. The pituitary and pineal glands are normal. The vertebral column
is without injury.

Autopsy Findings:

1, Pulmonary thromboembolis
2. Deep venous thrombosis
3. Morbid obesity

3840 BAmorE Roapd | ROSENBERG, TX 77471
832-47 |-4000
 

Case 2:11-cv-00084 Document 894 Filed on 06/16/20 in TXSD Page 4 of 5
NMS Labs CONFIDENTIAL
200 Welsh Road, Horsham, PA 19044-2208
picasa pssenaacstASS Phone: (215) 657-4900 Fax: (215) 657-2972
, _ tags | e-mail: nms@nmsiabs.com

Robert A. Middieberg, PhD, F-ABFT, DABCC-TC, Laboratory Director

Toxicology Report Patient Name
. Patient ID 20-00269F
Report Issued 02/24/2020 11:09 Chain 20058691
Age 14 Y DOB Not Given
To: 148565 Gender Female
Fort Bend County Medical Examiner's Office Workorder e0056b91
Attn: Medical Examiner
3840 Bamore Rd
Rosenberg, TX 77471 Page 1 of 2

Positive Findings:

 

None Detected

 

 

See Detailed Findings section for additional information

Testing Requested:

Analysis Code Description
8051B Postmortem, Basic, Blood (Forensic)

 

Specimens Received:

 

ID Tube/Container Volume/ Collection Matrix Source Miscellaneous
Mass Date/Time Information

001 Lavender Vial 2.25 mL 02/09/2020 00:25 Hospital Blood

002 Light Blue Vial 2.5 mL 02/09/2020 00:25 Hospital Blood

003 Red Vial 0.2 mL 02/09/2020 00:25 Hospital Blood

004 Green Vial 1 mL 02/09/2020 00:25 Hospital Serum or Plasma

All sample volumes/weights are approximations.
Specimens received on 02/18/2020.

7

NMS v.18.0

 
Chain 20058691
Patient iD 20-00269F

N M So 894 Weleda O6/T E4204) TXSD Page 5of5

  

Page 2 of 2

Detailed Findings:

Examination of the specimen(s) submitted did not reveal any positive findings of toxicological significance by
procedures outiined in the accompanying Analysis Summary.

Unless alternate arrangements are made by you, the remainder of the submitted specimens will be discarded one (1) year

from the date of this report; and generated data will be discarded five (5) years from the date the analyses were
performed.

Workorder 20058691 was electronically
signed on 02/24/2020 10:29 by:

Kristopher W. Graf, M.S.
Certifying Scientist
Analysis Summary and Reporting Limits:

All of the following tests were performed for this case. For each test, the compounds listed were included in the scope. The
Reporting Limit listed for each compound represents the jowest concentration of the compound that will be reported as being
positive. If the compound is listed as None Detected, it is not present above the Reporting Limit. Please refer to the Positive
Findings section of the report for those compounds that were identified as being present.

Acode 8051B - Postmortem, Basic, Blood (Forensic) - Hospital Blood

-Analysis by Enzyme-Linked immunesorbent Assay (ELISA) for:

Compound Rpt. Limit Compound Bet. Lint
Amphetamines 20 ng/mL Fentanyl / Acetyl Fentany! 0.50 ng/ml.
Barbiturates 0.040 megtmL Methadone / Metabolite 25 ng/mL
Benzodiazepines 100 ng/mL Methamphetamine / MDMA 20 ng/mL
Buprenorphine / Metabolite 0.50 ng/mL Opiates 26 ng/mL
Cannabinoids 10 ng/mL. Oxyeedone / Oxymorphone 10 ng/mL
Cocaine / Metabolites 20 ng/mL Pheneyclidine 10 ng/ml.

-Analysis by Headspace Gas Chromatography (GC) for:

Compound Rpt. Limit Compound Rot. Limit
Acetone 5.0 ma/dL isopropanol 5.0 mg/dL
Ethanol 10 mg/db Methanal 9.0 mg/dL

NMS v.18.0
